EX-99.e.1.ii Delaware Distributors, L.P. 2005 Market Street Philadelphia, PA 19103 November 26, 2010 Delaware Group Government Fund 2005 Market Street Philadelphia, PA 19103 Re: Expense Limitations Ladies and Gentlemen: By our execution of this letter agreement (the “Agreement”), intending to be legally bound hereby, Delaware Distributors, L.P. (the “Distributor”) agrees that in order to improve the performance of Delaware Core Plus Bond Fund (the “Fund”), a series of Delaware Group Government Fund, the Distributor shall waive a portion of the Rule 12b-1 (distribution) fees applicable to the specified Fund class, so that the Fund’s Rule 12b-1 (distribution) fees with respect to such class will not exceed the percentages set forth below for the period November 26, 2010 through November 28, 2011. Fund Class 12b-1 Cap Delaware Core Plus Bond Class A 0.25% Class R 0.50% The Distributor acknowledges that it shall not be entitled to collect on, or make a claim for, waived fees at any time in the future. Delaware Distributors, L.P. By: /s/J. Scott Coleman Name: J. Scott Coleman Title: President Your signature below acknowledges acceptance of this Agreement: Delaware Group Income Funds By: /s/Patrick P. Coyne Name: Patrick P. Coyne Title: President Date:
